Cite as 2015 Ark. App. 729

               ARKANSAS COURT OF APPEALS
                                      EN BANC
                                   No. CV-15-168


                                              Opinion Delivered   December 16, 2015

  LIBERTY BANK OF ARKANSAS, AS APPEAL FROM THE POPE
  TRUSTEE OF THE VERNON E.     COUNTY CIRCUIT COURT
  ARNOLD REVOCABLE TRUST       [NO. CV-2013-201]
                    APPELLANT
                               HONORABLE WILLIAM M.
  V.                           PEARSON, JUDGE

  CLYDE E. BYRD, JR., EXECUTOR REBRIEFING ORDERED
  OF THE ESTATE OF ARDELLIA D.
  BYRD ARNOLD, DECEASED
                         APPELLEE

                                   PER CURIAM


      Liberty Bank of Arkansas (the bank), as trustee of the Vernon E. Arnold

Revocable Trust (the trust), appeals from the order of the Pope County Circuit Court

imposing a constructive trust on the trust’s assets in favor of appellee Clyde Byrd.

Byrd cross-appeals from the circuit court’s award of attorney’s fees to the bank from

assets subject to the constructive trust. We do not reach the merits of the appeal and,

instead, order rebriefing because of both parties’ lack of compliance with

Administrative Order No. 19.


                                          1
                                Cite as 2015 Ark. App. 729

       Administrative Order No. 19 pertains to access to court records, and Arkansas

Supreme Court Rule 4-1(d) requires compliance with its protective requirements for

confidential information. Section VII(A) of Administrative Order No. 19 details the

information to be excluded from public access and deemed confidential absent a court

order to the contrary. Such information includes Social Security numbers and account

numbers of specific assets, liabilities, accounts, credit cards, and personal identification

numbers. Ark. Sup. Ct. Admin. Order No. 19 (VII)(A)(4) & (5).

       Both parties indicated in their informational statements that this appeal involves

confidential information as defined by section (III)(A)(11) and (VII)(A) of

Administrative Order No. 19. Further, both parties certified that they have complied

with Administrative Order No. 19. However, there are several instances where full

bank account numbers and Social Security numbers are not redacted. For example,

there is one exhibit that consists of unredacted bank statements over a period of

several years. There are several tax returns included in the addendum. Most have the

parties’ Social Security numbers redacted; however, there are at least two sets that are

not redacted. Also, the circuit court’s final order, as well as an amendatory order, sets

out full account numbers. Byrd’s brief on cross-appeal contains a twenty-five page

summary of transactions. Although the account number is redacted at the top of each

page, some of the transactions reference Edward Jones accounts with the account

number not redacted.


                                             2
                              Cite as 2015 Ark. App. 729

      We recently ordered rebriefing in a similar situation. Cummings v. Cummings,

2015 Ark. App. 517. We noted that, with the benefit of technological advances, the

failure to redact is particularly egregious because our records are available online and

easily accessible by the public, potentially leading to the abuse of the parties’

confidential information.

      As in Cummings, we order rebriefing. The parties are directed to file redacted

briefs in compliance with Administrative Order No. 19 within fifteen days from the

date of this per curiam.




                                           3